Citation Nr: 1826592	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-44 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether the reduction in the evaluation for bilateral hearing loss from a 10 percent rating to a noncompensable rating, effective January 1, 2013, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from October 1974 to October 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran and his spouse testified before the Board at an August 2016 hearing conducted via videoconference.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  An April 2012 rating action erroneously awarded a 10 percent disability evaluation for the Veteran's service connected hearing loss.  

2.  After providing notice of the proposed reduction and an opportunity for a hearing and to present evidence to show payments should continue, an October 2012 rating decision reduced the evaluation assigned for the Veteran's service-connected bilateral hearing loss from 10 percent to noncompensable, effective January 1, 2013.  


CONCLUSION OF LAW

The reduction of the disability evaluation assigned for service-connected bilateral hearing loss was proper.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.85 Diagnostic Code 6100 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 2012 rating decision, the RO reduced the disability evaluation assigned for the Veteran's service-connected bilateral hearing loss from 10 percent to noncompensable, effective January 1, 2013.  The Veteran disputes that this was proper.  

Where evidence establishes clear and unmistakable evidence of error in a prior decision, the decision will be reversed or amended. 38 C.F.R. § 3.105 (a). If reduction in the disability evaluation assigned for a service-connected disability is considered warranted and the lower evaluation would result in a reduction of discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) The beneficiary will be notified of the proposal to reduce the evaluation and will be given 60 days to submit evidence to show the payments should be continued at the present level. The beneficiary will also be allowed 30 days from the date of the proposal to request a hearing.  38 C.F.R. § 3/105 (i). If the disability evaluation is reduced, it will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.   38 C.F.R. § 3.105(e). 

In this case, the Veteran underwent an audio examination for VA purposes in April 2012.  This revealed Level I hearing in each ear.  Following this examination, an April 2012 rating action awarded service connection for the Veteran's hearing loss, and noted a non-compensable evaluation was warranted, which is consistent with the Level I hearing impairment.  See 38 C.F.R. § 4.85 Diagnostic Code 6100.  When the Veteran was notified of this decision later in April 2012, however, he was erroneously advised he was entitled to a 10 percent disability evaluation.  Payments at that rate began thereafter.  

In July 2012, the Veteran was notified that the RO mistakenly awarded him a 10 percent disability evaluation for his hearing loss, and was proposing to reduce it to a non-compensable level.  He was given the opportunity to submit evidence to show why payments should continue, and to request a hearing.  He also was advised that if additional evidence was not received, the reduction would be final the first day of the third month following notice of the final decision to reduce.  

The Veteran did not respond to the July 2012 notice, and in an October 2012 rating action, the RO reduced the evaluation for hearing loss to a non-compensable level, effective from January 1, 2013.  

Since payment for hearing loss disability at the 10 percent rate was clearly erroneous, and the RO followed the procedural guidelines to correct this error, it is the Board's conclusion that the reduction in the evaluation for bilateral hearing loss from a 10 percent rating to a noncompensable rating, effective January 1, 2013, was proper.

In reaching this conclusion, the Board notes that it is not in dispute that the Veteran has a service connected hearing loss, which by definition makes it difficult for him to understand speech.  However, the evaluation of the impairment is based upon the results of audio examinations, which in this case showed that his impairment was at a non-compensable level.  

ORDER

Reduction in the evaluation for bilateral hearing loss from a 10 percent rating to a noncompensable rating, effective January 1, 2013, was proper, and the appeal is denied.  



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


